Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
in line 6 of Claim 8, insert --sterilization-- before “package”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon consideration of applicant’s argument on pp. 5-6 in regards to the PTAB decision in the parent application (see also information provided in the NPL submitted via IDS filed 8/17/2021), examiner agrees and indicates that none of the prior art of the record teaches that a plurality of sterilization indicia including first, second, third and fourth multi-parameter sterilization indicia are printed on a first major side of a paper layer where a perimeter seal is disposed between the first and second multi-parameter sterilization indicia and between third and fourth multi parameter sterilization indicia at the distal end of a pouch defined in the sterilization package as well as that a first barrier seal and a second barrier seal are disposed adjacent to the second and fourth multi-parameter sterilization indicia, respectively. See also reasons for allowance in paragraph 3 of Notice of Allowance mailed 9/29/2021 in parent application no. 14/554,928. It would not have been obvious to one of ordinary skill in the art before the effective filing date of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799